

116 HR 4775 IH: Stop Waste And Misuse by the President Act of 2019
U.S. House of Representatives
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4775IN THE HOUSE OF REPRESENTATIVESOctober 21, 2019Mr. Ted Lieu of California introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the amount of expenditure on Presidential travel, and for other purposes.
	
 1.Short titleThis subtitle may be cited as the Stop Waste And Misuse by the President Act of 2019 or the SWAMP Act of 2019. 102.FindingsThe Congress finds as follows:
 (1)Presidential travel to commercial entities owned in whole or in part by the President or First Family results in the American taxpayer effectively subsidizing the President’s businesses.
 (2)President Trump spent more during his first four months in office than President Obama did, on average, in roughly two years.
 (3)It is unacceptable for the President to maintain an interest in traveling to properties in which he has a direct financial interest, as the U.S. Government is responsible for renting space for personnel in said private commercial entities.
 (4)Every time the President travels to Mar-a-Lago, he necessarily promotes his private business interests via free press at the Government’s expense.
 (5)The State Department’s promotion of Mar-a-Lago on its official website raises serious ethics concerns.
 (6)As of October 17, 2019, President Trump has cost the U.S. taxpayer unprecedented amounts of money, including the following estimated costs:
 (A)For trips to Mar-a-Lago: (i)Total cost for security in Palm Beach: $3,700,000 (each trip).
 (ii)Roundtrip flights from Joint Base Andrews, Maryland, to West Palm, Florida: $700,000. (iii)Overtime for local law enforcement during Trump’s trips: $60,000/day.
 (B)For Trump Tower: (i)Request for additional Secret Service funding to secure Trump Towers: $60,000,000.
 (ii)New York Police Department security costs: $127,000–$146,000/day. (iv)Air Force One flights to New York City: $180,000/hour.
 (7)As of October 17, 2019, the President has spent the following number of days at various properties he owns:
 (A)99 days at Mar-a-Lago. (B)90 days at Trump National Bedminster.
 (C)76 days at Trump National Potomac. (D)59 days at Trump International West Palm.
 (E)22 days at Trump International Hotel. (F)20 days at Trump Tower.
 103.Reimbursal for costs of protectionIn the case of a person whom the United States Secret Service is authorized to protect under paragraph (1) or (2) of section 3056(a) of title 18, United States Code, if that person, while traveling for official business or for personal purposes, stays in a hotel or other establishment providing daily-rate accommodation in which that person has an ownership or financial interest, that person shall reimburse to the Treasury—
 (1)any amount expended by the United States Secret Service for the provision of such protection; and (2)any amount expended for other costs incurred by the Government pertaining to that stay.
			